Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-448
                      Lower Tribunal No. F08-47434
                          ________________


                            William Padron,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Nushin G. Sayfie,
Judge.

     William Padron, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See McCoy v. Louisiana, ___ U.S. ___, 138 S. Ct. 1500,

1509 (2018) (holding: “When a client expressly asserts that that the objective

of ‘his defence’ is to maintain innocence of the charged criminal acts, his

lawyer must abide by that objective and may not override it by conceding

guilt.”); Atwater v. State, 300 So. 3d 589, 591 (Fla. 2020) (affirming the trial

court’s denial of Atwater’s motion for postconviction relief, noting that, unlike

the defendant in McCoy, Atwater never expressed to counsel that he wished

to maintain his innocence or objected to any admission of guilt at trial: “The

crux of Atwater’s argument is to fault counsel for failing to discuss with

Atwater the potential trial strategy of conceding guilt”). See also Strickland

v. Washington, 466 U.S. 668, 687 (1984) (holding that a defendant must

establish both constitutionally deficient performance and resulting prejudice

that is ”so serious as to deprive the defendant of a fair trial, a trial whose

result is reliable. Unless a defendant makes both showings, it cannot be

said that the conviction. . . resulted from a breakdown in the adversary

process that renders the result unreliable.”)




                                       2